

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
FORM OF
REVOLVING CREDIT NOTE
 
$_________________                                                                                             Pittsburgh,
Pennsylvania
December [3], 2001
 
FOR VALUE RECEIVED, the undersigned, Matthews International Corporation, a
Pennsylvania corporation (the "Borrower"), hereby promises to pay to the order
of ________________________ ("________"), as provided for in the Loan Agreement
(as defined below), the lesser of (i) the principal sum of ______________ and
___/100 Dollars ($_____________) or (ii) ___________ 's ratable portion of the
aggregate unpaid principal amount of all Revolving Credit Loans made by the
Banks (as hereinafter defined) to the Borrower pursuant to that certain Loan
Agreement, dated of even date herewith, by and among the Borrower, ____________
and other financial institutions listed on the signature pages thereof
(_________ and such other financial institutions are each a "Bank" and
collectively, the "Banks"), and Citizens Bank of Pennsylvania, as agent for the
Banks (in such capacity, the "Agent") (as such agreement may be amended,
modified or supplemented from time to time, the "Loan Agreement").  The Borrower
hereby further promises to pay to the order of _________ interest on the unpaid
principal amount of this Revolving Credit Note (the "Revolving Credit Note")
from time to time outstanding at the rate or rates per annum determined pursuant
to Article II of, or as otherwise provided in, the Loan Agreement, and with such
amounts being payable on the dates set forth in Article II of, or as otherwise
provided in, the Loan Agreement.
All payments and prepayments to be made in respect of principal, interest, or
other amounts due from the Borrower under this Revolving Credit Note shall be
payable at 12:00 noon, Pittsburgh, Pennsylvania time, on the day when due,
without presentment, protest, notice or demand of any kind, all of which are
expressly waived, and an action therefor shall immediately accrue.  All such
payments shall be made to the Agent for the ratable benefit of _________ at the
Agent's designated office located at Two Mellon Bank Center, Pittsburgh,
Pennsylvania 15259, in lawful money of the United States of America in
immediately available funds without setoff, counterclaim or other deduction of
any nature.
Except as otherwise provided in the Loan Agreement, if any payment of principal
or interest under this Revolving Credit Note shall become due on a day that is
not a Business Day, such payment shall be made on the next following Business
Day and such extension of time shall be included in computing interest in
connection with such payment.
This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Loan Agreement.  Capitalized terms used in this
Revolving Credit Note that are defined in the Loan Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Revolving
Credit Note.
 
This Revolving Credit Note shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of laws thereof.  In the event
of any Event of Default or the enforcement by _________ of its rights hereunder,
the Borrower hereby consents to the jurisdiction and venue of the Court of
Common Pleas of Allegheny County, Pennsylvania and the United States District
Court for the Western District of Pennsylvania with respect to any suit arising
out of or mentioning this Revolving Credit Note.
WARRANT OF ATTORNEY TO CONFESS JUDGMENT.  THE BORROWER HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT
OF RECORD, WITH OR WITHOUT DEFAULT, TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
THE BORROWER FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE UNDER THIS REVOLVING
CREDIT NOTE, WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF
EXECUTION AND WITH AN AMOUNT EQUAL TO FIFTEEN PERCENT (15%) OF THE AMOUNT OF
SUCH JUDGMENT, BUT NOT LESS THAN TEN THOUSAND AND 00/100 DOLLARS ($10,000.00)
ADDED FOR ATTORNEYS' COLLECTION FEES.  TO THE EXTENT PERMITTED BY LAW, THE
BORROWER RELEASES ALL ERRORS IN SUCH PROCEEDINGS.  IF A COPY OF THIS REVOLVING
CREDIT NOTE, VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS
REVOLVING CREDIT NOTE SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE
NECESSARY TO FILE THE ORIGINAL REVOLVING CREDIT NOTE AS A WARRANT OF
ATTORNEY.  THE AUTHORITY AND POWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
THE BORROWER SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE
EXERCISED AS OFTEN AS THE HOLDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS
REVOLVING CREDIT NOTE SHALL BE A SUFFICIENT WARRANT THEREFOR.  THE HOLDER HEREOF
MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL
OR ANY PART OF THE AMOUNT OWING HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT
HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME
AMOUNT.  IN THE EVENT ANY JUDGMENT CONFESSED AGAINST THE BORROWER HEREUNDER IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON THE BORROWER'S BEHALF FOR ANY
REASON, THE HOLDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND
CONFESS JUDGMENT AGAINST THE BORROWER FOR ANY PART OR ALL OF THE AMOUNTS OWING
HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS
IN SUCH PRIOR PROCEEDINGS.
 
__________ may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Revolving Credit Note to any of the
twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341.  No such pledge or enforcement thereof shall
release _________ from its obligations under any of the Loan Documents.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Borrower has
executed, issued and delivered this Revolving Credit Note in Pittsburgh,
Pennsylvania on the day and year written above.
 
ATTEST:                                                                           Matthews
International Corporation
 
By:                                                                By:(SEAL)
Print Name:                                                                Print
Name:                                                                
Title:                                                                Title:                                                                
 

 
 

--------------------------------------------------------------------------------

 
